81 S.E.2d 254 (1954)
240 N.C. 132
STATE
v.
WORTHAM.
No. 437.
Supreme Court of North Carolina.
April 14, 1954.
*255 Atty. Gen., Harry McMullan, Asst. Atty. Gen., Ralph Moody, and Gerald F. White, Raleigh, Member of Staff, for the State.
Yarborough & Yarborough, Louisburg, for appellant.
DENNY, Justice.
The defendant assigns as error his exception to the failure of the court below to sustain his motion for judgment as of nonsuit interposed at the close of all the evidence. In our opinion, however, when the State's evidence is considered in the light most favorable to it, as it must be on such motion, it is sufficient to carry the case to the jury. This assignment of error is overruled. State v. Smith, 237 N.C. 1, 74 S.E.2d 291; State v. Gordon, 225 N.C. 757, 36 S.E.2d 143.
The following excerpt from the charge forms the basis of one of defendant's additional assignments of error: "The defendant contends that he has offered evidence as to his good character, that he has never been in any trouble, that he went in the Army and came back and that he has never been in any trouble and he contends that he is worthy of your belief and that you ought to accept his word * * *."
In this jurisdiction a defendant in a criminal action may offer evidence of his good character and when he does so he is entitled to have such evidence considered as substantive testimony on the issue of guilt or innocence. And if in such case a defendant testifies in his own behalf, and evidence of his good character is introduced, such evidence may be considered both as affecting the credibility of his testimony and as substantive evidence on the question of guilt or innocence. State v. Moore, 185 N.C. 637, 116 S.E. 161; State v. Nance, 195 N.C. 47, 141 S.E. 468; State v. Davis, 231 N.C. 664, 58 S.E.2d 355.
The above portion of the charge to which the defendant excepts did not give the defendant, who testified in his own behalf, the benefit to which he was entitled in respect to the evidence as to his good character.
We deem it unnecessary to discuss the other assignments of error (although it *256 would seem one or more of them have some merit), since they may not arise on another trial.
The defendant is entitled to a new trial and it is so ordered.
New trial.